ACCEPTED
                                                                                                               Print  06-18-00045-CR
                                                                                                           SIXTH COURT OF APPEALS
                                                                                                                 TEXARKANA, TEXAS
Appellate Docket Number:                                                                                            3/26/2018 3:43 PM
                                                                                                                     DEBBIE AUTREY
     Appellate Case Style: LESTER LEVELLE REEDY                                                                                CLERK
                      Vs. THE STATE OF TEXAS
Companion
  Case(s):
Amended/Corrected Statement                                                                      FILED IN
                                                                                          6th COURT OF APPEALS
                                   DOCKETING STATEMENT (Criminal)TEXARKANA, TEXAS
                                         Appellate Court:       6th Court of Appeals      3/26/2018 3:43:21 PM
                      (to   be filed in the court of appeals upon perfection of appeal under TRAP
                                                                                              DEBBIE32)
                                                                                                      AUTREY
I. Appellant                                                      III. Appellee                   Clerk
Name: LESTER LEVELLE REEDY                                     Name: THE STATE OF TEXAS
Appellant Incarcerated?            Yes    No                   Appellee Incarcerated?       Yes     No
Bond Amount:                                                   Bond Amount:
       Pro Se                                                         Pro Se
If Pro Se Party, enter the following information:              If Pro Se Party, enter the following information:
Address:                                                       Address:
City/State/Zip:                                                City/State/Zip:
Tel.                        Ext.          Fax:                 Tel.                  Ext.           Fax:
Email:                                                         Email:
II. Appellant Attorney(s)                                      IV. Appellee Attorney(s)
   Lead Attorney                     Appointed                    Lead Attorney               District/County Attorney
Name: EBB B. MOBLEY                                            Name: JOHN ROBERTS
Bar No. 14238000                                               Bar No. 24070512
Firm/Agency: ATTORNEY AT LAW                                   Firm/Agency: GREGG COUNTY ASSISTANT DA
Address 1: P.O. BOX 2309                                       Address 1: 101 EAST METHVIN, SUITE 333
Address 2:                                                     Address 2:
City/State/Zip: LONGVIEW, TEXAS 75606                          City/State/Zip: LONGVIEW, TEXAS 75601
Tel. (903) 757-3331                Ext.                        Tel. (903) 234-3106           Ext.
Fax: (903) 753-8289                                            Fax: (903) 234-3122
Email: ebbmob@aol.com                                          Email: John.Roberts@co.gregg.tx.us
   Lead Attorney                     Select                       Lead Attorney               Select
Name:                                                          Name:
Bar No.                                                        Bar No.
Firm/Agency:                                                   Firm/Agency:
Address 1:                                                     Address 1:
Address 2:                                                     Address 2:
City/State/Zip:                                                City/State/Zip:
Tel.                               Ext.                        Tel.                          Ext.
Fax:                                                           Fax:
Email:                                                         Email:

Docketing Statement (Criminal)                                                                                   Page 1 of 5
V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (Subject Matter or Type of Case):           Was the Trial by:        Jury       Non-Jury
 Sex Offenses                                              Date Notice of Appeal filed in Trial Court:
Type of Judgment:                                             03/23/2018
 Jury Trial
                                                       If mailed to the Trial Court clerk, also give the date
Date Trial Court imposed or suspended sentence in open mailed:
court or date Trial Court entered appealable order:    Punishment Assessed:
    03/22/2018                                                LIFE
Offense Charged:                                           Is the Appeal from the pre-trial order?        Yes    No
 Sexual Assault of a Child
                                                           Does the Appeal involve the constitutionality or the
Date of Offense: 07/26/2015                                validity of a statute, rule or ordinance?
                                                                    Yes       No
Defendant’s Plea: Not Guilty
If guilty, does defendant have the Trial Court’s
Certificate to Appeal? Yes    No


VI. Actions Extending Time To Perfect Appeal
Motion for New Trial:                Yes        No If yes, date filed: 03/23/2018
Motion in Arrest of Judgment:        Yes        No If yes, date filed:
Other:                               Yes        No If yes, date filed:
    If Other, please specify:


VII. Indigency of Party (Attach file stamped copy of Motion and Affidavit)
Motion and Affidavit filed:        Yes     No       N/A       If yes, date filed: 03/22/2018
Date of Hearing:                                    N/A
Date of Order:                                      N/A
Ruling on Motion:        Granted   Denied           N/A       If granted or denied, date of ruling: 03/22/2018




Docketing Statement (Criminal)                                                                              Page 2 of 5
VIII. Trial Court and Record
Court: 124TH DISTRICT COURT                               Clerk’s Record
County: GREGG                                             Trial Court Clerk:        District        County
Trial Court Docket No. (Cause No.):                       Was Clerk’s record requested?:             Yes     No
  46311-B
                                                                If yes, date requested: 03/23/2018
Trial Court Judge (who tried or disposed of the case):          If no, date it will be requested:
    Name: ALFONSO CHARLES
                                                          Were payment arrangements made with clerk?
    Address 1: 101 EAST METHVIN, SUITE 447                     Yes     No      Indigent
    Address 2:
    City/State/Zip: LONGVIEW, TEXAS 75601
    Tel. (903) 236-1765                      Ext.
    Fax: (903) 236-0747
    Email: alfonso.charles@co.gregg.tx.us



Reporter’s or Recorder’s Record
Is there a Reporter’s Record?          Yes      No
Was Reporter’s Record requested?:             Yes    No
   If yes, date requested: 03/23/2018
   If no, date it will be requested:
Was the Reporter’s Record electornically recorded?        Yes       No
Were payment arrangements made with the court reporter/court recorder?            Yes          No     Indigent


   Court Reporter           Court Recorder                      Court Reporter          Court Recorder
   Official                 Substitute                          Official                Substitute
Name: TINA CAMPBELL                                       Name:
Address 1: 101 EAST METHVIN, SUITE 447                    Address 1:
Address 2:                                                Address 2:
City/State/Zip: LONGVIEW, TEXAS 75601                     City/State/Zip:
Tel. (903) 237-2570                      Ext.             Tel.                                        Ext.
Fax: (903) 236-0747                                       Fax:
Email: Tina.Campbell@co.gregg.tx.us                       Email:




Docketing Statement (Criminal)                                                                                Page 3 of 5
IX. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and Style.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
X. Signature
                                                                        03/26/2018
Signature of counsel (or Pro Se Party)                                Date

EBB B. MOBLEY                                                           14238000
Printed Name                                                          State Bar No.
/s/ EBB B. MOBLEY                                                       EBB B. MOBLEY
Electronic Signature (Optional)                                       Name

XI. Certificate of Service
The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court’s Order or Judgment as follows:

                                                                        /s/ EBB B. MOBLEY
Signature of counsel (or Pro Se Party)                                Electronic Signature (Optional)

14238000
State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (1) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party’s attorney, the name of the party represented by the attorney.

Docketing Statement (Criminal)                                                                                           Page 4 of 5
Please enter the following for each person served:
Date Served:
Manner Served: Select
Name: JOHN ROBERTS
Bar No. 24070512
Firm/Agency: GREGG COUNTY ASSISTANT DA
Address 1: 101 EAST METHVIN, SUITE 333
Address 2:
City/State/Zip: LONGVIEW, TEXAS 75601
Tel. (903) 234-3106                  Ext.
Fax: (903) 234-3122
Email: John.Roberts@co.gregg.tx.us

Date Served:
Manner Served: Select
Name:
Bar No.
Firm/Agency:
Address 1:
Address 2:
City/State/Zip:
Tel.                                 Ext.
Fax:
Email:




Docketing Statement (Criminal)                       Page 5 of 5